Case 1:18-cv-01936-AMD-RLM Document 58

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Filed 05/30/19 Page 1 of 1 PagelD #: 422

 

RULDER A. RODRIGUEZ YAX and LUIS
FERNANDO CIPRIANO CAPIR, individually
and on behalf of others similarly situated,

Index No. 18-cv-01936-AMD-RLM
STIPULATION OF
DISCONTINUANCE

Plaintiffs,
-against-

CANCUN AND CANCUN CORP (D/B/A
DELICIAS MEXICANAS), LA NORTENA
RESTORANT INC. (D/B/A LA NORTENA),
BLUE WATER RESTAURANT CORP. (D/B/A
BLUE WATER RESTAURANT), ISAURO
VALDEZ, BRAULIO VALDEZ, and ARTURO
R. HERNANDEZ,

Defendants.

 

 

IT IS HEREBY STIPULATED that this action be discontinued and hereby dismissed as
against Defendant Cancun and Cancun Corp. with prejudice, without costs to any party against
any other. This action is discontinued and hereby dismissed by Plaintiffs as against Defendants
La Nortena Restorant Inc. (d/b/a La Nortena), Blue Water Restaurant Corp. (d/b/a Blue Water
Restaurant), Isauro Valdez, Braulio Valdez, and Arturo R. Hernandez, without prejudice and
without costs to any party against any other. This Stipulation may be filed with the Court without
further notice to any party.

Dated: New York, New York
May 9, 2019

“Joshua S, Androphy, Esq. ~ “Michael Samuel

Michael Faillace & Associates, P.C. Samuel and Stein

60 East 42" Street, Suite 4510 38 West 32nd Street

New York, NY 10165 Suite 1110

Attorneys for Plaintiffs New York, New York 10001
Attorney for Defendant Cancun and
Cancun Corp.

 
